IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
NO: 4:20-CV-4-M

D. M. O., a minor, through his Guardian Ad
Litem, TOS OVERTON,
ORDER

Plaintiff,
V.

MICHAEL MICELLI, and
WALGREEN CO. d/b/a WALGREENS,

—S— O_O

Defendants.

This matter is before the Court on Defendants’ Motion for Leave to File Under Seal [DE-31 (the
“Motion”)] pursuant to Local Rule 79.2 and Section V.G of the CM/ECF Manual. Defendants request
that this Court enter an order permanently sealing Exhibit A of their Motion for Qualified Protective
Order [DE-30-1], which inadvertently contained the full name of D.M.O., a minor and plaintiff in the
present action. Prior to this Motion, the Defendants informed the Clerk of the matter, and the Clerk
temporarily sealed such document. Pursuant to Rule 5.2(a)(3) of the Federal Rules of Civil Procedure,
the name of an individual known to be a minor should not be used in a court filing, only the minor’s
initials. Fed. R. Civ. P. 5.2(a)(3).

It is therefore ordered that the Motion [DE-31] is hereby GRANTED. The Clerk shall
permanently SEAL Exhibit A to Defendants’ Motion for Qualified Protective Order [DE-30-1].
Defendants are DIRECTED to file a redacted version of Exhibit A.

Te
So ordered this the 20 day of April, 2020.

ef ad e. Vio sae Lf

RICHARD E. MYERS II
UNITED STATES DISTRICT JUDGE

Case 4:20-cv-00004-M Document 33 Filed 04/21/20 Page 1 of 1
